DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by English et al. (US 2020/0271841).
	As to claim 1, English discloses in figure 1 and paragraphs [0007] and [0104]-[0106], a method of obtaining an overall image that is constructed from multiple sub-images, comprising: capturing a first sub-image having a first sub-image field of view using an image sensor 10 of an electronically-steerable optical sensor 2; after capturing the first sub-image, steering light received at the electronically-steerable optical sensor using an electronically-controllable light-steering mechanism 12 of the electronically-steerable optical sensor so as to obtain a second sub-image field of view; capturing a second sub-image having the second sub-image field of view using the image sensor 10 of the electronically-steerable optical sensor; and combining the first sub-image and the second sub-image so as to obtain the overall image.
	Regarding applicant’s amendment specifying that the second sub-image field of view is obtained without moving the image sensor, examiner interprets this to mean that the image sensor is not actively moved as part of the image capture process.  Further analysis shows that this is also the case with English.  As discussed in paragraphs [0088]-[0089], English discloses compensating for any movement the image sensor may experience due to external factors such as shaking of the apparatus.  However, the apparatus itself does not actively move the image sensor as part of the image capture process and is perfectly capable of capturing a second sub-image when the image sensor does not experience any movement.  Therefore, English still anticipates claim 1.
	As to claim 2, English discloses all of the elements of the claimed invention discussed above regarding claim 1.  English further discloses in paragraph [0090], wherein the electronically-controllable light-steering mechanism 12 is a liquid crystal polarization grating (LCPG) arrangement, which therefore includes a liquid crystal material.
	As to claim 3, English discloses all of the elements of the claimed invention discussed above regarding claim 2.  English further discloses in figure 1, a controller 16 which controls application of voltage to the liquid crystal material so as to steer the light in a particular manner.
	As to claim 4, English discloses all of the elements of the claimed invention discussed above regarding claim 3.  English further discloses in paragraph [0421], wherein the liquid crystal material is an active half-waveplate.
	As to claim 5, English discloses all of the elements of the claimed invention discussed above regarding claim 4.  English further discloses in figure 41A and paragraph [0428], wherein the electronically-controllable light-steering mechanism 7300 includes a polarization grating 7220 arranged next to the active half-waveplate 7110 in a manner such that incoming light passes through the active half-waveplate 7110 and then through the polarization grating 7220.
	As to claim 6, English discloses all of the elements of the claimed invention discussed above regarding claim 5.  English further discloses in figure 41B and paragraph [0429], wherein the electronically-controllable light-steering mechanism 7300 includes a first liquid crystal polarization grating that includes the active half-waveplate 7110 and the polarization grating 7220.
	As to claim 7, English discloses all of the elements of the claimed invention discussed above regarding claim 6.  English further discloses in figure 41B and paragraph [0429], wherein the electronically-controllable light-steering mechanism 7300 includes a plurality of liquid crystal polarization gratings that includes the first liquid crystal polarization grating.
	As to claim 17, English discloses all of the elements of the claimed invention discussed above regarding claim 1.  English further discloses in paragraph [0478], wherein the electronically-steerable optical sensor is incorporated into an autonomous vehicle (AV) system in an AV.  English further discloses in figure 1, wherein the overall image is combined with other sensor data such as from the inertial measurement device 18.  English further discloses in paragraph [0114], wherein the overall image is comprised of four or more sub-images including the first sub-image and the second sub-image.
	As to claim 18, English discloses in figure 1, an electronically-steerable optical sensor 2, comprising: an optical lens 20; a controller 14 having a processor that is communicatively coupled to memory (paragraph [0383]), the memory storing computer instructions; wherein, when the processor executes the computer instructions, the electronically-steerable optical sensor: captures a first sub-image having a first sub-image field of view using an image sensor 10 of an electronically-steerable optical sensor; after capturing the first sub-image, steers light received at the electronically-steerable optical sensor using an electronically-controllable light-steering mechanism 12 of the electronically-steerable optical sensor so as to obtain a second sub-image field of view; captures a second sub-image having the second sub-image field of view using the image sensor 10 of the electronically-steerable optical sensor; and combines the first sub-image and the second sub-image so as to obtain the overall image.  See paragraphs [0007] and [0104]-[0106].
Regarding applicant’s amendment specifying that the second sub-image field of view is obtained without moving the image sensor, examiner interprets this to mean that the image sensor is not actively moved as part of the image capture process.  Further analysis shows that this is also the case with English.  As discussed in paragraphs [0088]-[0089], English discloses compensating for any movement the image sensor may experience due to external factors such as shaking of the apparatus.  However, the apparatus itself does not actively move the image sensor as part of the image capture process and is perfectly capable of capturing a second sub-image when the image sensor does not experience any movement.  Therefore, English still anticipates claim 18.
As to claim 19, English discloses all of the elements of the claimed invention discussed above regarding claim 18.  English further discloses in paragraph [0090], wherein the electronically-controllable light-steering mechanism 12 is a liquid crystal polarization grating (LCPG) arrangement, which therefore includes a liquid crystal material.  English further discloses in figure 1, a controller 16 which controls application of voltage to the liquid crystal material so as to steer the light in a particular manner.
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.  Regarding applicant’s amendment specifying that the second sub-image field of view is obtained without moving the image sensor, examiner interprets this to mean that the image sensor is not actively moved as part of the image capture process.  Further analysis shows that this is also the case with English.  As discussed in paragraphs [0088]-[0089], English discloses compensating for any movement the image sensor may experience due to external factors such as shaking of the apparatus.  However, the apparatus itself does not actively move the image sensor as part of the image capture process and is perfectly capable of capturing a second sub-image when the image sensor does not experience any movement.  Therefore, English still anticipates claims 1 and 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871